The opinion of the court was delivered by
Redfield, J.
The only question in this case is, whether the sale of the property upon Merriam’s execution against Hurlburt is to be regarded as a sheriff’s sale. There can be no doubt, that it was sufficient to divest the title of the debtor; — 1, Because any informality in the proceedings of the sheriff will not defeat the title of the purchaser, if the proceedings be substantially in conformity to the law, even when it appears upon the face of the return; — 2, The debtor assented to the sale’s being at the place where it was, or did not object, and was “ satisfied ” ; — 3, The return of the officer shows a regular sheriff’s sale, and that is conclusive between the parties.
But if the sale be good against the debtor, so it is also against the creditors, so far as it can be sustained independently of any consent of the debtor, and is free from all collusion on his part. Burroughs *614v. Wright, 16 Vt. 619. Jones v. Martin, 7 Vt. 92. That this is a sufficient sheriff’s sale has already been shown, — the consent, or “ satisfaction,” of the debtor being unnecessary to constitute it a valid sale, it being sufficient upon two other grounds. That the proceeding of the sheriff was in fact strictly in invitum there can be no doubt. There is no pretence of any collusion.
Judgment reversed and case remanded.